Citation Nr: 0713684	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for chronic headaches.

2.  Entitlement to an initial compensable rating for 
bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
chronic headaches and bilateral carpal tunnel syndrome and 
assigned a noncompensable disability evaluation for each 
disability, effective from March 1, 2004.  By way of a 
February 2006 rating decision the RO assigned a 50 percent 
disability rating for the veteran's service-connected chronic 
headaches, effective from March 1, 2004.  


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
her service-connected chronic headaches and unusual 
manifestations not contemplated by the schedule are not 
shown.

2.  The veteran's bilateral carpal tunnel syndrome is not 
manifested by any objectively disabling symptom.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for chronic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2006).

2.  The criteria for an initial compensable rating for 
bilateral carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.124a, Diagnostic Code 
8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) have been associated with the 
claims file.  The veteran was seen for reports of daily 
headaches in August 2002.  The veteran was seen for 
complaints of bilateral wrist pain in February 2003.  She was 
diagnosed with bilateral carpal tunnel syndrome.  Also in 
February 2003 the veteran was seen for a migraine headache.  
She reported nausea and mild sensitivity to light.  In May 
2003 the veteran was again seen for wrist pain.  An 
electromyograph (EMG) was negative.  In August 2003 the 
veteran was noted to be two weeks status-post left carpal 
tunnel release and seven weeks status-post right carpal 
tunnel release.  She was noted to have incisional pain on the 
right and mild right ulnar neuropathy.  The left wrist was 
noted to be progressing better than the right.  The November 
2003 separation examination reveals that the veteran 
underwent a right carpal tunnel release in June 2003 and a 
left carpal tunnel release in August 2003.  The veteran was 
also noted to have chronic recurring headaches at that time.  

The veteran was afforded a general VA examination in April 
2004.  She reported a history of migraine headaches since 
1997.  She said the headaches occurred every other day, 
lasted several hours, and were relieved with Tylenol.  The 
headaches were noted to be in the frontal and occipital 
areas, throbbing in nature, and incapacitating with 
associated nausea and phono-photophobia.  The veteran also 
reported a history of bilateral carpal tunnel release 
surgery.  She reported constant cramping and aching of the 
hands and she said she wore splints at night.  She said she 
was unable to hold heavy objects such as a twenty-pound 
grocery bag.  Neurologic examination revealed that the 
cranial nerves were intact.  Power was 5/5 in the upper and 
lower extremities.  Hand grip was normal and Tinel's sign was 
negative.  There was no atrophy of intrinsic hand muscles.  
The veteran was diagnosed with chronic headaches by history 
and status-post bilateral carpal ligament release surgery 
with subjective complaints of cramping and aching of the 
hands and no objective evidence of carpal tunnel syndrome.  

The veteran was also afforded a VA examination of her joints 
in April 2004.  She reported constant cramping and tingling 
of both hands.  She also reported weakness of both hands for 
the past year and half.  Physical examination revealed normal 
looking hands.  There was no swelling or atrophy of the hands 
and sensation was normal.  A surgical scar was noted along 
the anterior aspect of both wrists.  Tinel and Phalen tests 
were negative, grip strength was satisfactory, and pinching 
was poor.  The radial pulse was palpable.  

The veteran submitted a statement in August 2004 in which she 
reported that she suffers from chronic migraine headaches and 
bilateral carpal tunnel syndrome.  She said she suffered from 
daily attacks that take almost two hours to subside after 
taking prescribed medication and that the condition adversely 
affected her job because she has to go home frequently to lie 
down and rest before they will subside.  She also reported 
that she has to wear wrist braces for her bilateral carpal 
tunnel syndrome.  She reported pain in her hands.  She said 
she was unable to close or extend her hands and that she has 
atrophy of the muscles and an inability to grip items.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2004 to September 2004.  The veteran 
reported nausea and headaches in March 2004.  The veteran 
reported bilateral hand pain and headaches and nausea in June 
2004.  In September 2004 the veteran reported bilateral hand 
pain and constant headaches.  Examination of the bilateral 
hands revealed no significant atrophy and the hands were non-
tender.  No deformity, swelling or erythema was present.  
Motor strength was 5/5 and sensation was intact across all 
fingers to light touch.  Phalens and Tinels were negative.  

The veteran was afforded a VA examination in February 2005.  
She reported daily generalized sharp vascular headaches 
lasting up to five hours at times associated with nausea and 
vomiting, photophobia, photopsia, and phonophobia.  There is 
some light-headedness but no loss of consciousness.  The 
veteran reported that Darvocet provides no relief and she 
said she is able to work with her headaches.  She said she 
developed paresthesia and numbness in her fingers in 2003.  
She said she has had no relief of her hand symptoms following 
bilateral carpal tunnel release surgery.  Neurologic 
examination revealed that all cranial nerves were intact.  
Gait and station were normal and the veteran was alert and 
oriented to time, place, and person and showed no impairment 
of speech, memory, or thinking.  Motor system examination 
revealed that all muscle groups exhibited normal strength.  
Tone and coordination were intact and reflexes were 
symmetric.  An EMG showed no evidence of carpal tunnel 
syndrome.  The veteran was diagnosed with migraine syndrome 
and status-post carpal tunnel release bilaterally.  In an 
addendum opinion obtained in April 2005, the examiner opined 
that the veteran's headaches were not prostrating even though 
they occurred daily.  The examiner specifically noted that 
the veteran stated that she was able to work with the 
headaches.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for higher 
evaluations for chronic headaches and bilateral carpal tunnel 
syndrome is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with initial rating awards.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.  A 50 percent rating is 
the maximum schedular rating available for migraine 
headaches.  

Although the veteran has reported daily headaches, she has 
also reported being able to work with the headaches.  She 
said the headaches adversely affected her employment in that 
she has to leave work frequently to lie down and rest due to 
her headaches.  The Board is of the opinion that this 
evidence does not suggest that the headaches are productive 
of severe economic inadaptability.  Even the 2005 VA examiner 
opined that the headaches were not prostrating, a requirement 
for the award of the 50-percent rating.  In any event, the 
veteran is currently assigned the maximum rating available 
for migraine headaches under the schedule.  (See discussion 
below regarding extraschedular consideration.)

Carpal tunnel syndrome (a syndrome resulting from compression 
of the median nerve in the carpal tunnel; see Dorland's 
Illustrated Medical Dictionary 1626 (28th ed. 1994)) is 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2006).  Mild, 
moderate, and severe incomplete paralysis of the median nerve 
of the minor extremity warrants ratings of 10, 20, and 40 
percent, respectively, for the minor extremity, and ratings 
of 10, 30, and 50 percent respectively, for the major 
extremity.  Id.  A 60 percent rating is warranted where there 
is complete paralysis of the median nerve of the minor 
extremity; 70 percent is warranted for complete paralysis 
affecting the major extremity.  Id.

The evidence of record reveals no objective clinical evidence 
of bilateral carpal tunnel syndrome.  The veteran underwent a 
carpal tunnel release of the right wrist in June 2003 and a 
carpal tunnel release of the left wrist in August 2003.  Hand 
grip was normal at both VA examinations.  At the April 2004 
general VA examination there was no atrophy of intrinsic hand 
muscles.  Physical examination at the April 2004 VA 
examination of the joints revealed normal looking hands.  
There was no swelling or atrophy of the hands and sensation 
was normal.  VA outpatient treatment reports dated in 
September 2004 included an examination of the bilateral hands 
and revealed no significant atrophy and the hands were non-
tender.  No deformity, swelling or erythema was present.  
Motor strength was 5/5 and sensation was intact across all 
fingers to light touch.  The February 2005 VA examination 
revealed that all muscle groups exhibited normal strength.  
Tone and coordination were intact and reflexes were 
symmetric.  An EMG showed no evidence of carpal tunnel 
syndrome.  Consequently, given that there is no objective 
clinical evidence of symptoms due to carpal tunnel syndrome 
on either side, the claim for a higher initial evaluation is 
denied.  (Although neuritis or neuralgia of the nerve might 
cause the symptoms complained of by the veteran, there must 
be symptoms indicative of a typical median nerve 
distribution, such as pain in the appropriate distribution, 
or loss of reflexes, muscle atrophy, or sensory disturbances, 
none of which was noted on examination.  38 C.F.R. §§ 4.123, 
4.124 (2006).)

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 50 
percent for chronic headaches or a compensable evaluation for 
bilateral carpal tunnel syndrome.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2006); 38 C.F.R. § 3.102 (2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected chronic headaches or 
bilateral carpal tunnel syndrome have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Board specifically notes 
that the veteran's representative has argued for an 
extraschedular rating for headaches because the highest 
schedular rating has already been awarded.  However, the 
veteran's headaches appear to match the schedular criteria 
and do not cause any problems not contemplated by the 


specific ratings that may be assigned.  As noted above, an 
examiner has opined that the veteran's headaches are in fact 
not prostrating, a requirement for the 50-percent rating that 
has already been assigned.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate service connection claims in March 
2004.  The veteran was assigned the maximum schedular rating 
available for chronic headaches.  In a February 2006 
supplemental statement of the case she was advised of the 
criteria for invoking an extraschedular 


rating.  See 38 C.F.R. § 3.321(b)(1).  By a May 2006 letter 
she was advised to submit any evidence she had to show that 
her service-connected bilateral carpal tunnel syndrome had 
worsened enough to warrant a greater evaluation.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims, what VA would do 
to assist, and what was expected of her, including the 
presentation of all pertinent evidence of which she was 
aware.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in 
an April 2006 supplemental statement of the case and a May 
2006 letter from the RO.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA treatment reports.  The veteran was afforded 
several VA examinations during the pendency of her appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support her claims for higher ratings.  
The Board is not aware of any such evidence.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 50 percent for 
headaches is denied.

Entitlement to an initial compensable rating for bilateral 
carpal tunnel syndrome is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


